Appeals from an order of the Supreme Court, Onondaga County (Deborah H. Karalunas, J), entered July 16, 2008 in a personal injury action. The order, insofar as appealed from, denied that part of the motion of defendant Thompson & Johnson Equipment Co., Inc., for judgment notwithstanding the verdict and denied the motion of defendant Clark Equipment Company, doing business as Melroe Company, for judgment notwithstanding the verdict or, in the alternative, for a new trial.
It is hereby ordered that said appeals are unanimously dismissed without costs (see Smith v Catholic Med. Ctr. of Brooklyn & Queens, 155 AD2d 435 [1989]; see also CPLR 5501 [a] [1], [2]). Present — Martoche, J.P., Fahey, Green and Pine, JJ.